


Exhibit 10(g)

 

AMENDMENT NO. 1 TO THE CBS BONUS DEFERRAL PLAN

FOR DESIGNATED SENIOR EXECUTIVES

PART A – AMENDMENT AND RESTATEMENT AS OF DECEMBER 31, 2005

 

Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2014.

 

 

1.    Section 2.10 of the CBS Bonus Deferral Plan for Designated Senior
Executives – Part A (the “Plan”) is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “The” and by adding the following at the end thereof:

 

“and effective as of January 1, 2014, means the notional investment options
selected by the Committee in its sole discretion.”

 

2.    Section 4.3(a) of the Plan is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “All”, by deleting the words “will be” and inserting
in place thereof the word “were” and by adding at the end thereof the following
new paragraph:

 

“Effective as of January 1, 2014, a Participant may select from a list of
notional Investment Options how the balance of his or her Account will be
invested.  If no selection is made, the Participant’s Account will be notionally
invested in the “qualified default investment alternative” (within the meaning
of the CBS 401(k) Plan) in effect from time to time.  Earnings and losses
received on the Participant’s notional investments will be credited to the
Participant’s Account in the manner designated by the Committee.  The Committee
shall develop such procedures as it, in its discretion, deems advisable with
respect to the selection of notional investments by Participants and the
reflection of value attributable to such notional investments in their Accounts,
including, without limitation, procedures which restrict a Participant’s ability
to notionally invest in certain Investment Options.”

 

3.   Section 8 of the Plan is hereby amended by adding at the beginning thereof
the words “Prior to January 1, 2014,” by deleting the words “will automatically
be” and inserting in place thereof the words “were automatically”, and by adding
at the end the following new paragraph:

 

“Effective as of January 1, 2014, a Participant’s beneficiary designation for
the Plan will be a separate written designation in a form acceptable to the
Committee that has been properly filed with the Committee and recorded in the
Company’s records.  If no such beneficiary designation has been made under the
Plan, then a Participant’s beneficiary designation for the Plan shall be the
same as the Participant’s beneficiary designation recognized under the CBS
Excess 401(k) Plan.  If no such beneficiary designation has been made under the
CBS Excess 401(k) Plan, then a Participant’s beneficiary designation for the
Plan shall be the same as the Participant’s beneficiary designation recognized
under the CBS 401(k) Plan.”

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO THE CBS BONUS DEFERRAL PLAN

FOR DESIGNATED SENIOR EXECUTIVES

PART B – AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009

 

Except as otherwise noted herein, the following amendments shall be effective as
of January 1, 2014.

 

 

1.    Section 2.17 of the CBS Bonus Deferral Plan for Designated Senior
Executives – Part B (the “Plan”) is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “The” and by adding the following at the end thereof:

 

“and effective as of January 1, 2014, means the notional investment options
selected by the Committee in its sole discretion.”

 

2.    Section 4.2(a) of the Plan is hereby amended by adding at the beginning
thereof the words “Prior to January 1, 2014,” by removing the initial
capitalization of the word “Amounts”, by deleting the words “will be” and
inserting in place thereof the word “were” and by adding at the end thereof
following new paragraph:

 

“Effective as of January 1, 2014, a Participant may select from a list of
notional Investment Options how the balance of his or her Account will be
invested.  If no selection is made, the Participant’s Account will be notionally
invested in the “qualified default investment alternative” (within the meaning
of the CBS 401(k) Plan) in effect from time to time.  Earnings and losses
received on the Participant’s notional investments will be credited to the
Participant’s Account in the manner designated by the Committee.  The Committee
shall develop such procedures as it, in its discretion, deems advisable with
respect to the selection of notional investments by Participants and the
reflection of value attributable to such notional investments in their Accounts,
including, without limitation, procedures which restrict a Participant’s ability
to notionally invest in certain Investment Options.”

 

2

--------------------------------------------------------------------------------
